Citation Nr: 0405815	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  97-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than February 6, 
1991, for the award of dependency and indemnity compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is the unremarried widow of a deceased Vietnam 
Era veteran who died on February [redacted], 1986.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the benefit sought on appeal.

The RO granted the appellant's claim for DIC benefits and 
initially set the effective date at April 1, 1991, the first 
day of the month immediately following the date she filed her 
claim.  On appeal, the appellant argued for an earlier 
effective date based on the date of the veteran's death, 
February [redacted], 1986.  During the course of the appeal, the RO 
granted an earlier effective date of February 6, 1991, based 
on the date of enactment of liberalizing legislation allowing 
the specific disability that caused the veteran's death to be 
recognized as service related.  

In June 1998, the Board denied the appellant's claim for an 
earlier effective date, finding, essentially, that the 
appellant's argument was not material since an effective date 
could not be granted prior to the date of the liberalizing 
legislation.  An appeal was subsequently taken to the U.S. 
Court of Appeals for Veterans Claims (hereinafter the Court) 
which, by Order dated in December 1999, vacated the Board's 
June 17, 1998 decision and remanded the matter for further 
expeditious development based upon a Motion for Remand filed 
by the Secretary in July 1999.  That motion was predicated on 
the fact that the Board failed to discuss the application of 
the facts of this case to Nehmer v. United States Veterans 
Administration, (Nehmer I), 712 F.Supp. 1404, 1406 (N.D.CA 
1989), and the Final Stipulation and Order (Stipulation) 
following that decision (May 17, 1991).  The Nehmer 
Stipulation provides that the effective date of awards for 
claims in which denials were either voided or held in 
abeyance would be based on the later of either the date the 
claim was filed or the date on which the disability or death 
occurred.  As a result, limiting effective dates to no 
earlier than the date of a liberalizing law is not applicable 
to claims governed by Nehmer.      

The Board remanded the matter in August 2000 and in March 
2003.  The transcript of a May 2003 hearing before the 
undersigned was lost, and the veteran was afforded a 
videoconference hearing before me in January 2004.  The 
transcript is on file.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1986 of soft tissue 
sarcoma.  Entitlement to DIC benefits was granted by VA with 
an effective date of February 6, 1991, based on liberalizing 
legislation.

2.  In February 1986, the appellant filed claims with the 
Social Security Administration (SSA) on Form SSA-5 (for 
mother's or father's insurance benefits) and Form SSA-4 (for 
child's insurance benefits). 

3.  Applications for child's and parent's insurance benefits 
with the SSA (Forms SSA-4 and SSA-5) are considered claims 
for VA death benefits.

4.  The appellant's claim for DIC benefits was pending since 
February 1986.




CONCLUSION OF LAW

The criteria for an earlier effective date of February 1, 
1986, for the award of dependency and indemnity compensation 
benefits have been met.  38 U.S.C.A. §§ 5105, 5110, 5111 
(West. 2002); 38 C.F.R. §§ 3.152, 3.153, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VA has since issued regulations consistent 
with this law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  Among other things, the VCAA heightens VA's 
duty to assist, including the duty to notify and to obtain 
information relevant to a claim.  Court decisions have since 
elaborated on the notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain); 
See also Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), (addressing the need for pre-adjudicatory 
notice of the VCAA rights).  The Board is aware that VA has 
not fully complied with the mandates of the VCAA, or the 
holdings in Quartuccio and Pelegrini.  Regardless of any 
deficiencies with regard to notice and duty to assist (which 
may or may not have been cured by waivers from the 
appellant), the decision below is a full grant of benefits 
requested.  Under the circumstances, adjudication of this 
appeal by the Board poses no risk of prejudice to the 
appellant because she will be receiving the requested DIC 
benefits effective from the earliest date possible by law, 
which is the date from which she gets such compensation, and 
her claim on appeal can result in no greater award.  Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

In any case, the Board has reviewed all of the evidence and 
finds it is adequate for purposes of the issue decided in 
this appeal.  In short, VA has secured (or the appellant has 
submitted) sufficient evidence to proceed with the decision 
rendered on this appeal.  The Board finds that the evidence 
of record contains the findings necessary to apply the 
pertinent law, and that the record as it stands is adequate 
to allow for review of the claim herein addressed and that no 
further action is necessary.  Consequently, further 
development to fulfill the duty to notify or duty to assist 
is not necessary.  It may therefore be said that, under the 
circumstances of this case, further action to address the 
VCAA would serve no useful purpose.  See Saying v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).


Factual Background

The veteran had active military service in Vietnam from June 
1969 to May 1970.  He died on February [redacted], 1986 of metastatic 
soft tissue sarcoma.  VA received the appellant's Application 
for VA Burial Benefits in April 1986 and her VA application 
for United States Flag for Burial Purposes in September 1986.

In March 1991 the appellant filed an Application For 
Dependency and Indemnity Compensation (DIC) Or Death Pension 
By A Surviving Spouse Or Child (VA Form 21-534).

In a May 1991, the RO granted service connection for the 
cause of the veteran's death.  In a July 1991 letter, the RO 
informed the appellant that her claim for DIC benefits was 
approved with an effective date of April 1, 1991, which was 
the first day of the month immediately following the date the 
appellant filed her claim with VA.

In June 1996, the appellant submitted a statement asserting a 
claim for an earlier effective date for the award of DIC 
benefits.  She contended that she was advised not to file for 
DIC at the time of her husband's death, as it had not yet 
been determined by the VA that certain types of cancer were 
Agent Orange-related.  

A July 1996 letter from a VA adjudication officer informed 
the appellant that her claim for an earlier effective date 
was denied, as she had to at least have filed a claim for DIC 
benefits for an earlier effective date to be assigned.  It 
was noted that VA did send the appellant a form for DIC 
benefits in June 1986, and that no response was ever 
received.  

In a March 1997 hearing officer decision, it was determined 
that an earlier effective date of February 6, 1991 was in 
order, since this was the effective date of liberalizing 
legislation which found the specific disability that caused 
the veteran's death to be recognized as service-connected.  
(Benefits were awarded from March 1, 1991, the first day of 
the month following the month of enactment.)

At a March 1998 Travel Board hearing, the appellant testified 
that she filed a claim for benefits with SSA in February 
1986, shortly after the death of the veteran.  Copies of Form 
SSA-1099 Social Security Benefit Statements show the receipt 
of benefits for the appellant and for the children of the 
veteran in 1986.  

In November 2000, VA attempted to secure copies of the 
appellants original claim for SSA Death Benefits from the 
Western Program Service Center of SSA.  The request letter 
was returned in January 2001 with a signed hand-written note 
on the bottom indicating that the folder had been destroyed.  

A Form SSA 2458, Report of Confidential Social Security 
Benefit Information, signed and dated November 2002 by an 
authorized official from the SSA District Office in Santa 
Ana, CA, certified that social security benefits for the 
appellant and her children were filed in February 1986.  The 
official also noted was that this was for benefits as a 
survivor spouse with children under 18 in her care, and that 
Form SSA-5 was used for the appellant and Form SSA-4 was used 
for all the children.
 
In January 2004, the appellant sent VA a copy of Form SSA-4-
BK (in effect since June 1996) and a copy of Form SSA-5-F6 
(in effect since July 1989).  Each document included the 
sentence "[T]his may also be considered an application for 
survivor's benefits under the Railroad Retirement Act and for 
Veterans Administration payments under Title 38, U.S.C., 
Veterans Benefits, Chapter 13, (which is, as such, an 
application for other types of death benefits under Title 
38.)" 

The Board has made independent attempts to obtain copies of 
Form SSA-4 or SSA-5 as printed in 1986, but all efforts in 
this regard have been fruitless.

Analysis

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2003).  When the claim for dependency and indemnity 
compensation is received within one year of the initial 
report of actual death, the appropriate effective date shall 
be the first day of the month in which the death occurred.  
38 U.S.C.A. § 5110(d)(1) (West 2002); 38 C.F.R. § 3.400(c) 
(2003).  

As noted above, the currently assigned effective date 
(February 6, 1991) was based on the March 1991 claim for DIC 
benefits and the date of enactment of the liberalizing 
legislation upon which the grant of benefits was made.  The 
appellant contends that she filed an application for Social 
Security benefits shortly after the veteran's death, and that 
such an application qualifies as an earlier claim for DIC 
benefits under 38 U.S.C.A. § 5105 (West 2002) and 38 C.F.R. 
§ 3.153 (2003).  As will be explained below, the Board 
agrees.

The Board notes that 38 U.S.C.A. § 5105 (2003) pertains to 
joint applications for social security and dependency and 
indemnity compensation, and reads, in pertinent part, as 
follows:

(a) The Secretary and the Commissioner of 
Social Security shall jointly prescribe 
forms for use by survivors of members and 
former members of the uniformed services 
in filing application for benefits under 
chapter 13 of this title and title II of 
the Social Security Act (42 U.S.C. 401 et 
seq.).  Each such form shall request 
information sufficient to constitute an 
application for benefits under both 
chapter 13 of this title [38 USCS §§ 1301 
et seq.] and title II of the Social 
Security Act (42 U.S.C. 401 et seq.).

(b) When an application on such form is 
filed with either the Secretary or the 
Commissioner of Social Security, it shall 
be deemed to be an application for 
benefits under both chapter 13 of this 
title [38 USCS §§ 1301 et seq.] and title 
II of the Social Security Act (42 U.S.C. 
401 et seq.). 

38 U.S.C.A. § 5105 (2003)

A specific claim in the form prescribed by the Secretary (or 
jointly with the Secretary of Health and Human Services, as 
prescribed by Sec. 3.153) must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  (See Sec. 3.400(c) concerning effective 
dates of awards.)  38 C.F.R. § 3.152 (2003)

An application on a form jointly prescribed by the Secretary 
and the Secretary of Health, Education, and Welfare filed 
with the Social Security Administration on or after January 
1, 1957, will be considered a claim for death benefits, and 
to have been received in the Department of Veterans Affairs 
as of the date of receipt in Social Security Administration.  
The receipt of such an application (or copy thereof) by the 
Department of Veterans Affairs will not preclude a request 
for any necessary evidence.  38 C.F.R. § 3.153 (2003).

Initially, the Board notes that the determination as to 
whether the appellant had indeed filed a claim with SSA on a 
form "jointly prescribed" so as to also constitute a claim 
for DIC benefits is complicated by the fact that copies of 
the appellant's original 1986 claims for SSA death benefits 
are not on file and the fact that the response to a request 
for such records from SSA indicated that the file containing 
those records was destroyed.  

While these records are not on file, the fact that the 
appellant filed a claim with SSA is not in debate.  An 
authorized official from the SSA District Office in Santa 
Ana, CA, has certified that social security benefits for the 
appellant and her children were filed in February 1986.  The 
official indicated on a Form SSA 2458, Report of Confidential 
Social Security Benefit Information, signed and dated 
November 2002, that this was for benefits as a survivor 
spouse with children under 18 in her care, and that Form SSA-
5 was used for the appellant and Form SSA-4 was used for all 
the children.  Additionally, the file contains copies of 1986 
SSA Form 1099 Social Security Benefit Statements, which 
indicate payments for the appellant and for the children of 
the veteran in 1986.  

For guidance as to whether the Forms SSA-4 and SSA-5 
certified to have been filed by the appellant in February 
1986 are among the forms "jointly prescribed" so as to also 
constitute a claim for DIC benefits, the Board turns to Kay 
v. Principi, 16 Vet. App. 529 (2002).  When presented with a 
remarkably similar fact pattern, the Court in Kay vacated a 
Board decision denying an earlier effective date and remanded 
the matter pointing out the following: 

The Board decision fail[ed] to address 
the applicable VA Manual M21-1 provisions 
6.05 and 26.01(h).  These provisions 
provide a broad definition for the types 
of applications that are considered joint 
applications for VA and SSA benefits. 
...The Board's analysis also lacks 
historical support for distinguishing the 
type of application used [by the 
appellant] from applications used for 
other benefits...for which SSA and VA have 
jointly prescribed applications, such as 
those listed in 42 U.S.C.A. § 402(0).    

See Kay v. Principi, 16 Vet. App. 529, 533 (2002)

We note that applicable VA Adjudication Procedure Manual M21-
1 provisions do provide a broad definition for the types of 
applications that are considered joint applications for VA 
and SSA benefits.  Specifically, an application for 
survivor's benefits filed with the SSA because of the death 
of a veteran constitutes a claim for VA death benefits and is 
considered to have been received in VA as of the date of 
receipt in the SSA.  M21-1, Part IV, Chapter 6.05.  
Additionally, M21-1, Part  IV, Chapter 26.01, indicates that 
an application filed with the SSA for survivor's benefits 
because of the death of a veteran constitutes a claim for VA 
death benefits even if VA Form 21-4182, "Application for DIC 
or Death Pension," is not received by VA.    
	
For additional guidance as to which applications are 
"jointly prescribed" by VA and SSA, the Board again follows 
the Court's direction and turns to 42 U.S.C.A. § 402(o), 
which essentially enumerates the benefits for which an 
application properly filed with VA may also constitute an 
application for SSA benefits.  It states the following:

In the case of any individual who 
would be entitled to benefits under 
subsection (d) [addressing child's 
insurance benefits], (e) [addressing 
widow's insurance benefits], (g), 
[addressing mother's and father's 
insurance benefits] or (h) 
[addressing parent's insurance 
benefits] of this section upon 
filing proper application therefor, 
the filing with the Administrator of 
Veterans'Affairs by or on behalf of 
such individuals of an application 
for such benefits, on the form 
described in section 5105 of title 
38, shall satisfy the requirement of 
such subsection (d), (e), (g), or 
(h) that an application for such 
benefits be filed.   

42 U.S.C. § 402(o) 

Reviewing this matter under the guidance provided by the 
Court in Kay, and resolving doubt in favor of the appellant, 
the Board finds that the claims the authorized official from 
SSA certified the appellant filed in February 1986 (for 
benefits as a survivor spouse with children under 18 in her 
care, on a Form SSA-5  for the appellant and Form SSA-4 for 
all the children), are, in fact, of the type that are jointly 
prescribed for use by survivors as applications for VA and 
SSA benefits.  See Kay v. Principi, supra; M21-1, Part IV, 
Chapters 6.05 and 26.01; 42 U.S.C. § 402(o) (2002); 
38 U.S.C.A. § 5105 (2002); 38 C.F.R. § 3.152 (2003).

Moreover, while the file does not contain copies of the Form 
SSA-4 and the Form SSA-5 that were in effect when filed by 
the appellant in February 1986, it is noteworthy, as 
persuasive evidence, that more recent versions of these forms 
[SSA Application for Child's Insurance Benefits, Form SSA-4-
BK (in effect since June 1996) and SSA Application for 
Mother's or Father's Insurance Benefits Form SSA-5-F6 (in 
effect since July 1989)], are in the claims file, and each 
specifically includes the sentence "[T]his may also be 
considered an application for survivor's benefits under the 
Railroad Retirement Act and for Veterans Administration 
payments under Title 38, U.S.C., Veterans Benefits, Chapter 
13, (which is, as such, an application for other types of 
death benefits under Title 38.)" 

Inasmuch as SSA was a part of Health and Human Service 
(formerly Health, Education, and Welfare) at the time of the 
veteran's death in 1986, the appellant's filing of a standard 
application Form SSA-5 (for parent's insurance benefits), and 
a standard application Form SSA-4 (for child's insurance 
benefits on behalf of the veteran's children), would both 
have been on forms prescribed by the Secretary of Health and 
Human Services.  (38 C.F.R. § 3.152).  Since the appellant's 
applications were on forms jointly prescribed by the 
Secretary and the Secretary of Health, Education, and Welfare 
filed with the Social Security Administration on or after 
January 1, 1957, the Board is of the opinion the actual 
receipt of the appellant's claim for  DIC benefits should be 
in February 1986, when Social Security Administration 
received the appellant's forms SSA-4 and SSA-5.

Consequently, the appellant's claim for DIC benefits was 
pending from February 1986, and not March 1991; the effective 
date of the grant should stem from this earlier date.  38 
C.F.R. § 3.400 (2003).  Furthermore, recognizing that the 
February 1986 SSA claims that the appellant filed on behalf 
of herself and the veteran's children for child survivor's 
benefits are also claims for DIC benefits, and since those 
claims were filed within one year of the veteran's February 
[redacted], 1986, death, the proper effective date for the award of 
DIC benefits, as shown by the preponderance of the evidence, 
shall be the first day of the month in which the veteran's 
death occurred, i.e., February 1, 1986.  38 U.S.C.A. § 
5110(d)(1); 38 C.F.R. § 3.400(c)(2).


ORDER

An earlier effective date, to February 1, 1986, for the award 
of dependency and indemnity compensation benefits is granted.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



